Name: Commission Regulation (EEC) No 1816/83 of 1 July 1983 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereal-based feedingstuffs and cereal- and rice-based processed products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  plant product;  foodstuff
 Date Published: nan

 2. 7 . 83 Official Journal of the European Communities No L 178/ 13 COMMISSION REGULATION (EEC) No 1816/83 of 1 July 1983 amending Regulation (EEC) No 2042/75 as regards the period of validity of export licences for cereal-based feedingstuffs and cereal - and rice-based processed products Whereas the possibilities described above have been made available in the case of certain cereals and first ­ stage processing products excluding cereal-based compound feedingstuffs ; whereas both the current feed-grain surplus in the Community and the structure of the world market in compound feedingstuffs justify allowing these possibilities to apply in the case of cereal-based compound feedingstuffs ; whereas cereal ­ based compound feedingstuffs should therefore be added to the list of products eligible under Articles 10 and 1 1 of Regulation (EEC) No 2042/75 ; Whereas the Annexes to Regulation (EEC) No 2042/75 should be updated to take account of changes in the Common Customs Tariff ; Whereas, according to Annex II to Regulation (EEC) No 2042/75, the period of validity of export licences is fixed for maize flour until the end of the second month following the month of issue of the licence, and for certain cereal- and rice-based processed products until the end of the third month following the month of issue of the licence ; whereas the period of validity of export licences for those products should be aligned with that laid down in respect of other cereal products in a similar situation and account should be taken of the new conditions of competition obtaining on the world market ; whereas it seems appropriate, therefore, to amend the Annex by pro ­ viding for a longer period of validity for export licences for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 10 (2) thereof, Whereas Article 9d (2) of Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (4), as last amended by Regulation (EEC) No 537/83 (*), provides that the period of validity of export licences for cereal-based compound feedingstuffs is to be calculated as from their actual date of issue ; whereas, under this provi ­ sion , the period of validity of licences requested at the end of the month is greater than that applicable to other licences ; whereas this provision should be amended to indicate that the period of validity of export licences for compound feedingstuffs is to be calculated as from the day on which the application is lodged ; Whereas Article 10 of Regulation (EEC) No 2042/75 lays down that, in the case of an invitation to tender opened in an importing non-member country, the export licence's period of validity must correspond to the obligations deriving from such an invitation to tender ; whereas Article 11 of the said Regulation provides for the possibility of obtaining a special period of validity for the export licence in the case of transactions of a certain scale, subject to a commit ­ ment to export a minimum quantity ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2042/75 is hereby amended as follows : 1 . Article 9d (2) is replaced by the following : '2 . The period of validity of export licences issued in accordance with paragraph 1 shall be calculated as from their date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 .' (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3 OJ No L 166, 25 . 6 . 1976, p. 1 . (&lt;) OJ No L 213, 11 . 8 . 1975, p . 5 .V) OJ No L 63 , 9 . 3 . 1983 , p . 10 . No L 178 / 14 Official Journal of the European Communities 2. 7 . 83 2. Article 10 is replaced by the following : 'Article 10 1 . Where export is effected pursuant to an invi ­ tation to tender opened in an importing third country, an export licence for common wheat, rye, barley, maize, rice, wheat flour and rye flour, groats and meal of durum wheat and products falling within subheading 23.07 B I of the Common Customs Tariff containing less than 50 % by weight of milk products, shall be valid from its date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 until the date on which the obligations deriving from the award are to be fulfilled . However, the period of validity of such licence may not exceed eight months following the month in which the licence was issued within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 . 2 . The suspending measure referred to in Article 9d ( 1 ) may prevent the issue of the export licence mentioned in paragraph 1 only where it takes effect at the latest on the third working day following the day on which the application for the licence is lodged.' 3 . Article 1 1 ( 1 ) and (2) is replaced by the following : 4 1 . In special cases, the period of validity of an export licence for common wheat, rye, barley, maize, rice, wheat flour and rye flour, groats and meal of durum wheat and products falling within subheading 23.07 B I of the Common Customs Tariff containing less than 50 % by weight of milk products, may exceed the period referred to in Article 9 where the interested party is in the process of concluding a transaction which justifies a longer period . 2. In such cases, the interested party shall lodge with the competent authority an application for an export licence accompanied by an application for advance fixing of the export refund or export levy applicable on the day of submission of the applica ­ tion for the intended destination together with an indication of the minimum and maximum quantity that he intends to export and an indication of the minimum and maximum period necessary for completion of the transaction envisaged ; however, the minimum quantity may not be less than 75 000 tonnes in the case of common wheat, rye, barley, maize, wheat flour and rye flour and products falling within subheading 23.07 B I of the Common Customs Tariff containing less than 50 % by weight of milk products, and 1 5 000 tonnes in the case of groats and meal of durum wheat and of rice . Such application shall be accom ­ panied by a special security, calculated on the basis of the maximum quantity ; the provisions of Article 12 ( 1 ) of this Regulation and of Article 13 of Regulation (EEC) No 3183/80 shall apply to such security.' 4 . The following paragraph 1 0 is added to Article 1 1 : ' 10 . Licences issued under the conditions provided for in this Article shall not be subject to the provisions of Article 9d ( 1 ).' 5 . Annex I is replaced by Annex I to this Regulation. 6 . Annex II is replaced by Annex II to this Regula ­ tion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1983 . For the Commission Poul DALSAGER Member of the Commission 2. 7. 83 Official Journal of the European Communities No L 178/ 15 ANNEX I ANNEX I PERIOD OF VALIDITY OF IMPORT LICENCES A. For cereals CCT heading No Description Period of validity 10.01 B I 10.02 10.03 10.04 10.05 B 10.07 10.01 B II 11.01 A 11.01 B 11.02 A I Common wheat, and meslin Rye Barley Oats Maize, other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Wheat flour meslin flour Rye flour Wheat groats and meal Other products listed in Article 1 of Regulation (EEC) No 2727/75 45 days 60 days Until the end of the fourth month following that of the issue of the licence B. For rice 10.06 B I a) 10.06 Bib) 10.06 B II 10.06 B III 11.01 F 11.02 A VI 11.02 E II d) 1 1 1.02 F VI 11.08 All Paddy rice Husked rice Semi-milled or wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice search Until the end of the second month following that of issue of the licence Until the end of the third month following that of issue of the licence Until the end of the fourth month following that of issue of the licence No L 178/ 16 Official Journal of the European Communities 2. 7 . 83 ANNEX II ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CCT heading No Description Period of validity 10.01 B I 10.02 10.03 10.04 10.05 B 10.07 Until the end of the second month following that of the issue of the licence Common wheat, and meslin Rye Barley Oats Maize, other than hybrid maize for sowing Buckwheat, millet, canary seed and grain sorghum ; other cereals Durum wheat Other products listed in Article 1 of Regulation (EEC) No 2727/75 10.01 B II Until the end of the fourth month following that of the issue of the licence B. For rice 10.06 B I a) 10.06 Bib) 10.06 B II 10.06 Bill 11.01 F 11.02 A VI 11.02 E II d) 1 11.02 F VI 11.08 All Paddy rice Husked rice Semi-milled or wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch 90 days 30 days Until the end of the fourth month following that of issue of the licence